Title: From George Washington to Major General Nathanael Greene, 26 May 1780
From: Washington, George
To: Greene, Nathanael



Sir,
Hd Qrs [Morristown] 26th May 1780

I wish you to write to Providence for a return of the number of Boats there, & their condition—also to direct that they may be put in order without loss of time. Doctor Craick who is going to that quarter will afford you an opportunity of writing—You will likewise be pleased to give the same directions respecting those in Connecticut & Delaware Rivers. I am

G.W.

